Citation Nr: 1129798	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for coronary artery disease, claimed as secondary to service-connected diabetes mellitus. 

3.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling. 

4.  Entitlement to an increased rating for peripheral neuropathy of the bilateral upper extremities, secondary to service-connected diabetes mellitus, each currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy of the bilateral lower extremities, secondary to service-connected diabetes mellitus, each rated as 10 percent disabling from April 21, 2005, to September 12, 2010; and as 30 percent disabling thereafter.

6.  Entitlement to an increased rating for diabetic retinopathy with cataracts, secondary to service-connected diabetes mellitus, currently rated as 10 percent disabling.

7.  Entitlement to a total disability rating based upon individual unemployability prior to September 13, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a Videoconference hearing before the Board.  The requested hearing was conducted by the undersigned Veterans Law Judge in March 2009. 

Communications by and on behalf of the Veteran, to include during his March 2009 Videoconference hearing, raise the issues of entitlement to special monthly compensation based upon the need for aid and attendance or by reason of being housebound.  The Board refers that matter to the RO for appropriate action. 

The development as requested in the May 2009 Board remand has been completed and the issues on appeal are now returned for appellate consideration.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377   (2002).

In December 2010, the RO granted a TDIU, effective September 13, 2010.  Thus, because the issue is moot from that point forward, the Board will focus its analysis on whether the Veteran is entitled to at TDIU prior to September 13, 2010.

The issue of entitlement to a TDIU prior to September 13, 2010, is addressed in the REMAND portion of this decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam. 

2.  Hypertension is not related to any disease, injury, or incident of service, to include exposure to herbicides; was not manifested within one year of service discharge; and was not caused or aggravated by the Veteran's service-connected diabetes mellitus. 

3.  The Veteran has a current diagnosis of coronary artery disease which is included in VA's definition of ischemic heart disease.  Ischemic heart disease is presumed to be a result of exposure to herbicides. 

4.  Throughout the pendency of the appeal, the Veteran's diabetes mellitus has been manifested by the need for daily oral hypoglycemic agents, Insulin, dietary restrictions, and regulated physical activity.  There have not been episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

5.  Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the bilateral lower extremities has been manifested by incomplete paralysis of the nerve that has been assessed as severe, to include diminished sensation, loss of positional balance, and loss of motor strength.  Complete paralysis, such as loss of ability to flex or abduct the feet, or lesions, have not been shown.

6.  Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the bilateral upper extremities has been manifested by mild incomplete paralysis of the median nerve.  Sensation to pinprick testing has been diminished.  There is no evidence of motor impairment or atrophy.  

7.  Throughout the pendency of the appeal, the Veteran's diabetic retinopathy with cataracts has been primarily manifested, at worst, by a corrected visual acuity of 20/60 in one eye and 20/40 in the other eye.  There is no evidence of active diabetic retinopathy.  The disability has not resulted in any incapacitating episodes, visual field loss, or aphakia. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010). 

2.  Ischemic heart disease, diagnosed as coronary artery disease, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2010); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

3.  The criteria for a higher 40 percent rating for diabetes mellitus have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.119, DC 7913 (2010).

4.  For the period from April 21, 2005, to September 12, 2010, the criteria for a higher 30 percent rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.124a, DCs 8524, 8624, 8724 (2010).

5.  For the period from April 21, 2005, to September 12, 2010, the criteria for a higher 30 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.124a, DCs 8524, 8624, 8724 (2010).

6.  Since September 13, 2010, the criteria for a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.124a, DCs 8524, 8624, 8724 (2010).

7.  Since September 13, 2010, the criteria for a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.124a, DCs 8524, 8624, 8724 (2010).

8.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.124a, DCs 8515, 8615, 8715 (2010).

9.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.124a, DCs 8515, 8615, 8715 (2010).

10.  The criteria for a rating in excess of 10 percent for the Veteran's diabetic retinopathy with cataracts have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.84, Diagnostic Codes (DCs) 6006, 6028, 6080; 38 C.F.R. § 4.119, DC 7913 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

First, as the Board's decision to grant service connection for ischemic heart disease, diagnosed as coronary artery disease, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations for that issue.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, with regard to the claim for increased rating for diabetes mellitus and accompanying manifestations, an April 2005 letter, sent prior to the initial unfavorable AOJ decision issued in February 2006, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  With regard to his claim for service connection for hypertension, an April 2006 letter, sent prior to the initial favorable AOJ decision issued in December 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, March 2006 and February 2010 letters informed him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

While the March 2006 and February 2010 letters were issued after the initial February 2006 and December 2006 rating decisions, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 and February 2010 letters were issued, the Veteran's claims were readjudicated in the May 2007 and June 2007 statements of the case and the December 2010 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board observes that he indicated at his March 2009 hearing that he received all of his treatment at the VA.  In February 2010, on remand, the RO associated his current VA treatment records with the claims file.   The Veteran has also been afforded VA examinations in September 2005, September 2006, December 2008, and in September 2010 in order adjudicate his increased rating claims and his service connection claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's diabetes mellitus and accompanying manifestations and whether his hypertension is related to his service or to his diabetes mellitus.  Specifically, the examination reports include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Moreover, the Board observes that the findings as reflected in the VA examinations are consistent with those reported at the Veteran's Board hearing and in the VA treatment records.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and service connection clam and no further examination is necessary. 

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, although the Veterans Law Judge (VLJ) did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had experienced an increase in his diabetes mellitus and related complications and that his hypertension was caused or aggravated by his diabetes mellitus.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  The VLJ specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2009 remand directives in obtaining all identified records, affording the Veteran a VA examination, and issuing a supplemental statement of the case, such that no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

Hypertension 

At his March 2009 hearing before the Board and in documents of record, the Veteran claims that he has hypertension as a result of his military service, to include exposure to herbicides, or, in the alternative, as secondary to his service-connected diabetes mellitus.  Therefore, he contends that service connection is warranted for hypertension. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records are negative for any findings of elevated blood pressure or diagnosis of hypertension.  On October 1969 separation examination, his blood pressure was 108/82 which did not meet the criteria to be considered high blood pressure or meet the criteria for a diagnosis of hypertension.  The Board thus finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection of his hypertension on a direct basis.  38 C.F.R. § 3.303(b) (2010). 

Post-service treatment records reflect the on an unrelated October 1975 VA examination, the Veteran's blood pressure was 100/70.  On an unrelated May 1980 VA examination, his blood pressure was 110/70.  A diagnosis of high blood pressure or hypertension was not made on those examinations. 

VA treatment records reflect that in April 1992, his blood pressure was marked as normal.  

On December 2001 VA diabetic examination, the examiner noted that the Veteran was currently taking medication to control his blood pressure.  

VA treatment records reflect that in October 2003, the Veteran's blood pressure was determined to be adequately controlled on medication.  

In April 2006, the Veteran's VA physician submitted a Diabetes Presumption Physician Statement in which it was stated that the Veteran's hypertension was a complication related to his diabetes mellitus.  

VA treatment records reflect that in August 2006, the Veteran's blood pressure was assessed as "could be better."

On September 2006 VA examination, the Veteran reported the onset of his hypertension in approximately 1997.  However, the examiner could not verify that date of onset based upon review of the electronic medical records because the first notation of a VA diagnosis was not until 2003.  The Veteran reported that in 1997, he had undergone a cardiac catherization and that since that time, he had been prescribed antihypertensive medication.  It was noted that Ace-inhibitor therapy was listed as a medication for the Veteran since at least 1999.  He also had a low sodium and fat diet.  There was evidence of hypertensive heart disease and hypertensive retinopathy.  On review of the Veteran's laboratory data, there was no evidence of microalbuminuria or proteinuria.  He currently treated his hypertension with an ACE inhibitor and a beta blocker.  After reviewing the Veteran's claims file, including various laboratory data and cardiac testing, the examiner determined that the Veteran's hypertension was less likely than not caused by or the result of his diabetes mellitus.  In so determining, the examiner explained that the lack of evidence of proteinuria or microalbuminuria on laboratory testing demonstrated that the diabetes mellitus had not caused the current hypertension.  Further, the Veteran reported that his hypertension had had its onset several years prior to his diabetes and had been on hypertensive medication since at least 1997.  Accordingly, his hypertension most likely had its onset prior to the onset of his diabetes mellitus.  The examiner also concluded that, when reviewing the diabetic examination, including blood pressure testing and laboratory results, there was no objective evidence that his diabetes mellitus had aggravated his hypertension.

VA treatment records reflect that in September 2006, the Veteran's blood pressure was found to be higher than it should be.  However, in October 2006, the Veteran's blood pressure was assessed as being at goal.  In January 2007, he was assessed as having benign essential hypertension that was controlled.  In February 2007, his blood pressure was considered to be borderline normal.  In May 2007, his hypertension was assessed as controlled.  In July 2007, his blood pressure was assessed as at goal.  He was to continue to take his blood pressure medication.  In January 2008, his blood pressure was determined to be controlled.  In March 2009, it was noted that his blood pressure was not optimal.  His medications were adjusted to better treat his hyperkalemia.  In May 2009, he had marginally elevated systolic blood pressure.  He was instructed to drop off home logs in order to assess medication adjustment.  

In August 2009, the Veteran's VA physician submitted a statement upon the request of the Veteran with regard to the etiology of his hypertension.  The physician stated that he could not ascertain whether the Veteran's diabetes caused his hypertension because both conditions were common and frequently seen in the same person.

In November 2009, his hypertension was considered to be excellently controlled.  He was to continue his medications.   In February 2010, however, his hypertension was not under good control.  He was instructed to continue his current regimen.

In this case, the record reveals that the Veteran has a current diagnosis of hypertension  The Board has first considered whether service connection is warranted for hypertension on a presumptive basis.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his service discharge in December 1969.  Rather, the evidence, to include the Veteran's own statements, indicate that he was first diagnosed with hypertension in the mid-1990s.  Therefore, presumptive service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With respect to the Veteran's argument that his hypertension is related to his military service, the evidence is against that finding.  For one, there is no evidence of high blood pressure or hypertension in service.  There is also an absence of continuity of symptomatology since service, as the first indication of a diagnosis of hypertension is approximately 28 years after the Veteran's separation from service. In view of the lengthy period without treatment, there is no evidence of a continuity of treatment, one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no evidence establishing a medical nexus between military service and the Veteran's hypertension.  A medical professional has not proffered such an opinion.  Thus, service connection for hypertension is not warranted on a direct basis. 

To the extent that the Veteran contends that his hypertension is related to herbicide exposure, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents such as Agent Orange.  In the case of such a veteran, service connection for listed diseases will be rebuttably presumed if they are manifest to a compensable degree within specified periods.  However, hypertension is not one of the listed diseases, thus service connection on that basis is not warranted.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

Next, with regard to whether service connection for hypertension is warranted on a secondary basis, there are conflicting medical opinions currently of record.

The weight and credibility of a medical opinion must be considered in light of all other evidence of record and in light of other medical information.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

In this case, the Board places greater probative weight on the September 2006 VA opinion that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus, rather than on the April 2006 VA physician's opinion that the Veteran's hypertension was a complication of his diabetes mellitus.  For one, the April 2006 opinion contains no rationale as to how the Veteran's diabetes mellitus caused or aggravated his hypertension.  Further, the opinion is unclear as to whether that was in fact the physician's opinion, as the form only states that the hypertension was a complication of his diabetes, not that the diabetes had necessarily caused the hypertension.  In that regard, the Court has held that where a physician's opinion "sits by itself, unsupported and unexplained...his opinion is purely speculative, and cannot provide the 'degree of certainty' required for medical evidence."  Bloom v. West, 12 Vet.App. 185, 187 (1999); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).   By contrast, the September 2006 VA opinion sets out a clear rationale for the opinion reached and that rationale was based upon a thorough review of the claims file.  The examiner clearly explained that because the Veteran's hypertension was diagnosed prior to the diagnosis of diabetes, and, importantly, because of the lack of evidence of proteinuria or microalbuminuria on laboratory testing, there was no evidence to suggest that the diabetes mellitus had caused the hypertension.  Further, review of the treatment records did not suggest that the Veteran's hypertension had been aggravated by his diabetes mellitus.  Such a finding is supported by the treatment records, as it is clear that the Veteran's hypertension has remained stable to slightly uncontrolled for many years, without indication that it has undergone aggravation related to the symptoms or treatment for diabetes.  Lastly, the Board notes that the August 2009 VA statement that it could not be ascertained whether there Veteran's diabetes caused his hypertension does not further aid in proving the Veteran's claim as it does not state in any affirmative way that the diabetes caused or aggravated the Veteran's hypertension.  

In according the most probative weight to the September 2006 VA examiner's opinion, the Board notes that the opinion was based on a full review of the record, to include the Veteran's hypertensive and diabetic history, and was offered in consideration of the current medical information available regarding the relationship between hypertension and diabetes mellitus.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Moreover, the September 2006 VA examiner discussed the relationship between hypertension and diabetes in this particular Veteran and offered reasons and bases with reference to the current medical evidence in support of his conclusions.  

Additionally, the Board notes that the Veteran has contended on his own behalf that his hypertension is related to his military service, to include his exposure to herbicides, or, in the alternative, his service-connected diabetes mellitus.  While he is competent to testify as to his hypertensive and diabetic symptomatology as well as his in-service duties that exposed him to herbicides, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between hypertension and exposure to herbicides, or between hypertension and diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307  -08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between hypertension and exposure to herbicides as well as between hypertension and diabetes mellitus to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his hypertension and exposure to herbicides, or his service-connected diabetes mellitus, to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Consequently, as there is no competent and probative evidence linking the Veteran's hypertension to his military service, to include exposure to herbicides, or to his service-connected diabetes mellitus, service connection for hypertension is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 

Coronary Artery Disease 

The Veteran contends that he was exposed to herbicides while serving in Vietnam and currently has a diagnosis of coronary artery disease.  Therefore, he claims that presumptive service connection is warranted for his ischemic heart disease. 

The Board notes that the Veteran has, in the alternative, alleged entitlement to service connection for his ischemic heart disease as secondary to his service-connected diabetes mellitus.  However, as service connection for such disability is granted herein on a presumptive basis, the Board need not reach a determination with regard to the Veteran's alternative theory of entitlement. 

The Board notes that in this case, the Veteran's service in Vietnam has been conceded by the VA, and, specifically, that his service separation papers reflect that he had foreign service in the Republic of Vietnam and received the Vietnam Service medial with two bronze stars and the Republic of Vietnam Campaign Medal.  Therefore, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam. 

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010. 

In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD [ischemic heart disease] is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term ''IHD'' [ischemic heart disease] includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010). 

The record reflects that the Veteran has a diagnosis of coronary artery disease which is included in VA's definition of ischemic heart disease.  Specifically, VA treatment records reflect an ongoing diagnosis of stable coronary artery disease beginning as early as January 2001.  An October 2003 private hospital record for when the Veteran was treated for chest pain, rule out myocardial infarction, noted that he had a strong history of coronary artery disease.  The Board further observes that on September 2006 VA examination, and on May 2007 hospitalization, it was questionable as to whether the Veteran currently suffered from coronary artery disease.  At those times, the physicians pointed to a negative cardiac catherization in 1997, a normal exercise stress test in March 2003, and a February 2006 echocardiogram that showed symmetrical wall motion and a left ventricular ejection fraction of 55-60 percent.  However, in reviewing the record, it is apparent that despite positive testing results, and subsequent questionable diagnosis, the Veteran has continued to carry a diagnosis of coronary artery disease, stable.  Most persuasive of the presence of a current disability are the December 2008 and September 2010 VA examinations that, after careful review of the claims file and physical examination of the Veteran, determined that he did in fact currently suffer from coronary artery disease.  In December 2008, the examiner made that affirmative conclusion when reviewing the Veteran's medical history, including the initial diagnosis of  coronary artery disease in 1997.   Moreover, the September 2010 VA examiner reviewed the clams file and interpreted the 1997 stress test as showing mild coronary artery disease.  From that record, and from the subsequent history of medical treatment, the examiner diagnosed the Veteran with mild nonobstructive coronary artery disease.  That finding is consistent with a December 2001 VA examiner's opinion noting that the Veteran had initially been shown to suffer from "some patchy coronary artery disease."  Accordingly, because the Veteran has been shown to have an active diagnosis of coronary artery disease, and such is also shown in his VA treatment records, despite whether the disease is mild in severity, the Board finds that the evidence tends to demonstrate that he does, in fact, meet the first criteria for an award of service connection, a current diagnosis.  Therefore, because the Veteran's ischemic heart disease, diagnosed as coronary artery disease, is presumed to be a result of exposure to herbicides, the claim has been proven and service connection for coronary artery disease on a presumptive basis is warranted. 

Diabetes Mellitus

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's diabetes mellitus has been rated 20 percent disabling under Diagnostic Code 7913, which provides for a 20 percent rating where the diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010). 

In August 2005, the Veteran's physician submitted an Agent Orange form check-list that stated that the Veteran's diabetes mellitus required either insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The form also stated that the Veteran had neurological and visual complications related to his diabetes.  

VA treatment records reflect that in August 2005, the Veteran's diabetes mellitus was determined to be poorly controlled.  He was taking Metformin but had not refilled his prescription for Glyburide.  He had cut back on sweets and was advised that he needed to cut them from his diet entirely.  He was reminded to watch his carbohydrate intake.  He had persistent blurred vision and urinary frequency, both of which were felt to be due to his poorly controlled blood sugar.  Later that month, he reported that his diabetic symptoms were under better control when taking the prescribed medication.  His medication were adjusted.  He was advised to continue to report his blood sugar readings.  In September 2005, his chief complaint was inadequately controlled blood sugar.  In February 2006, the Veteran's blood sugar levels were noted to have been high for about three to four months.  His Insulin had recently been increased.  He was not compliant with his oral medication.  He was not compliant with his diabetic diet.  He was counseled with regard to a diabetic diet.

In February 2006 and in April 2006, the Veteran's physician submitted a form statement indicating that the Veteran's diabetes required insulin, a restricted diet, and regulation of activities.  He had cardiovascular and neurological complications related to his diabetes.  In April 2006, the same physician recommended that the Veteran add regular exercise to his routine.  

VA treatment records reflect that in August 2006, the Veteran reported that his glucose readings were always high.  He had a day where his glucose dropped three times for no reason.  He was in constant pain.  His medications, including his Insulin and oral medications, were increased.

On September 2006 diabetic VA examination, the Veteran reported that he currently treated his diabetes with Glyburide, Metformin, and regular Insulin on a sliding scale as directed.  The Veteran reported having episodes of hypoglycemic reactions or keratoacidosis, but that the episodes had not required hospitalization.  There were no symptoms of peripheral vascular disease.  There were visual symptoms including progressive loss of vision and intermittent blurred vision.  His peripheral neuropathy caused loss of sensation in his extremities, pain, and a gait abnormality.  There was no evidence of diabetic nephropathy, skin symptoms, gastrointestinal symptoms, or genitourinary symptoms.  Examination of the skin showed no significant findings, to include of the feet.  The Veteran was status post a right great toe amputation secondary to an ingrown toenail in the 1980s.  Neurological examination showed no motor loss, normal coordination and orientation, and normal cranial function.  There was sensory loss related to his peripheral neuropathy.  Eye examination showed normal visual acuity, grossly normal visual fields, and normal fundoscopic examination.  There was no evidence of cataracts.  In reviewing a September 2006 eye examination, it was noted that his most current diagnosis was poorly controlled Insulin-dependent diabetes mellitus without retinopathy, as well as hypertension with retinopathy.  There was no evidence of any diabetes-related ocular complications.  The Veteran's diabetic complications were listed as peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's diabetes was concluded to have significant effects on his occupation in terms of his symptoms of memory loss, decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, and decreased strength.  Also significant was his poor vision, his fear of becoming dizzy, his stiff legs, and his trouble feeling the gas or brake while driving.  His diabetic symptoms prevented him from doing chores, from shopping, from playing sports, from partaking in recreation, and from driving.  

VA treatment records reflect that in October 2006, the Veteran was again having trouble with elevated blood sugars.  He was easily out of breath when he would bend over.  His eyes were dry and itchy.  He was taking Gabapentin for pain.  The impression was that his diabetes needed to be better controlled.  He was referred to prosthetics from better diabetic shoes.  In February 2007, the Veteran reported that he was not taking his medications as prescribed.  His Insulin was increased.  He was counseled as to better medication compliance.  In May 2007, the Veteran's diabetes mellitus was assessed as stable.  It was noted that lifestyle interventions were reinforced, including watching his diet, weight management, and the need for some exercise.  In July 2007, his diabetes mellitus was uncontrolled.  He had recently been hospitalized for a non-diabetic disorder and his Insulin had been adjusted on discharge.  The Veteran reported that he was watching his diet.  He was concerned with his uncontrolled blood sugar despite his changes to his diet and his compliance with medications.  His Insulin was adjusted to the amount prior to his hospitalization.  He was advised to ensure that he was eating three balanced meals per day.  In September 2007, the Veteran reported having pain in his hands and feet due to his neuropathy and a worsening of his vision.  Laboratory testing showed that his diabetes management had improved.  His Insulin was adjusted to alleviate hypoglycemic episodes.  

In September 2007 and in October 2007, the Veteran's VA physician submitted form statements wherein it was stated that the Veteran's diabetes mellitus required insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  Complications of his diabetes mellitus included visual, cardiovascular, and neurological complications, as well as hyperlipidemia and a mood disorder.  

VA treatment records reflect that in March 2008, the Veteran reported to his nutritionist that he was on a diabetic diet and that he was trying to exercise.  His diet was assessed and he was directed to exercise on the treadmill or to walk or take bicycle rides the extent that he could do so.  In September 2008, the Veteran reported that he was experiencing episodes of hypoglycemia throughout the day.  His blood sugars were always high.  He reported a good diet with some indiscretions.  He did not exercise because of "loss of strength."  He continued to have chronic neuropathic pain and tingling, without ulcers or skin lesions.  He wore diabetic shoes and used  Gabapentin with relief.  He had chronic blurred vision.  His medications were adjusted and it was recommended that he exercise as tolerated to promote weight loss.    

On December 2008 VA diabetic examination, the Veteran reported his current symptoms to be numbness in his hands and feet, blurred vision, and erectile dysfunction.  He reported no episodes of diabetic keratoacidosis.  He had had two episodes of hyperglycemia a month but they had not resulted in hospitalization.  He was taking both Insulin and oral hypoglycemic agents.  He had a modified diet.  He had gained weight in the previous year.  He reported that his current medication for peripheral neuropathy helped to improve his symptoms significantly.  Physical examination showed no diabetic skin complications, including of the feet.  Active and passive ranges of motion were normal.  There was diminished sensation in the upper and lower extremities but normal pulses and reflexes.  Genitourinary examination showed the presence of polyuria, however, that condition was not concluded to be a complication of his diabetes mellitus.  The diagnoses included diabetes mellitus, on active Insulin medication, with complications including right and left upper and lower extremity peripheral neuropathy.

In January 2009, the Veteran and his children submitted statements that although he had been placed on a diet and exercise program, he could not complete the exercise as recommended.  He could only walk half a block until he would lose his balance and have to stop.  

VA treatment records reflect that in May 2009, the Veteran was afraid of episodes of hypoglycemia.  He occasionally skipped his Insulin and did not take it on a sliding scale.  In November 2009, his diabetes was still poorly controlled and it was stressed that improvement of control would aid in relieving his constant pain.  

On September 2010 VA TDIU examination, the Veteran reported having hypoglycemic reactions once per week.  He was assessed as being unable to complete strenuous work or go far from the home.  The Veteran reported that his activities were limited to staying inside during hot weather or walking half a block in the cooler weather with his walker.

In addressing the third criterion for a higher rating, in this case, the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20440, 20446  (May 7, 1996) (defining regulation of activities as used by VA in DC 7913).  On September 2010 VA examination, it was determined that the Veteran's diabetes prevented him from completing strenuous physical activities in an occupational environment.  Further, although the Veteran has been prescribed light exercise to manage his diabetes, it is apparent that it has also been accepted by his VA physicians that he is limited in his ability to complete strenuous activity.  In that regard, he has been advised to exercise to the extent that he could tolerate the activity.  Further, he was found on 2006 VA examination to be severely limited in his ability to play sports, to exercise, and to complete a number of chores, such as shopping.  Also in 2006, his physician submitted a statement that his activities were regulated.  Thus, in light of the severity of the Veteran's diabetes and diabetic complications, and because the Veteran has stated on numerous occasions that he is simply unable to complete most activities, much less strenuous activities, it appears that throughout the pendency of the appeal, a higher 40 percent rating is appropriate in this case.  However, although the Veteran has struggled with hypoglycemic reactions in his diabetic management, and reported suffering from hypoglycemic reactions on a daily basis, such reactions have not been shown to necessitate hospitalization or twice monthly visits to his physician.  Rather, the Veteran reported the reactions on his routine diabetic visits, occurring on an approximately monthly basis.  Finally, the evidence does not demonstrate episodes of keratoacidosis necessitating hospitalization or twice monthly physician visits.  The Veteran therefore does not meet the criteria for a higher rating of 60 percent.  38 C.F.R. § 4.119, DC 7913. 

With regard to the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, he is currently in receipt of 30 percent ratings for peripheral neuropathy of the upper extremities under DC 8615, which pertains to incomplete paralysis of the median nerve, and he is in receipt of 10 percent ratings for peripheral neuropathy of the lower extremities under DC 8524, which pertains to incomplete paralysis of the internal popliteal nerve.  38 C.F.R. § 4.124a, DC 8615, 8524.  

The criteria for evaluating the severity or impairment of the median nerve is set forth under Diagnostic Codes 8515, 8615, and 8715.  Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating requires severe incomplete paralysis of the median nerve in the minor extremity, and a 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a , DC 8515.  Diagnostic Codes 8615 and 8715 address the criteria for evaluating paralysis and neuralgia of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of neuritis as set forth above. 38 C.F.R. § 4.124a , DCs 8515, 8615, 8715 (2010).  

The criteria for evaluating the severity or impairment of the internal popliteal nerve (tibial) is set forth under Diagnostic Codes 8524, 8624, and 8724.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  A maximum 40 percent rating is warranted for complete paralysis of the internal popliteal (tibial) nerve, with plantar flexion lost, frank adduction of the foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  38 C.F.R. § 4.124a, DC 8524 (2010).

VA treatment records reflect that in June 2005, he reported having had bilateral numbness in the hands for many years.  An EMG showed mild distal median neuropathy, sensory type with possible mild carpal tunnel syndrome, bilaterally.  In August 2005, it was noted that he had numbness in the hands and in the left lower extremity, with pain in the feet.  That same month, he reported intermittent decrease in grip strength in the upper extremities and numbness in his left foot and lateral lower leg.  In September 2005, he reported continuing numbness in his legs.  Physical examination revealed no edema.  There were no ulcers.  Sensory examination was absent at 10 grams.  In February 2006, the Veteran reported having a lot of burning in his feet.  It was explained that the burning came from high blood sugar levels.  In July 2006, he had tingling, numbness, and burning in both feet and hands.  His symptoms in his feet were beginning to worsen.  Physical examination showed a decrease in pinprick sensation in the both legs.  There was positive Tinel's sign in the right hand.  

On September 2006 VA neurological examination, the Veteran reported that he treated his peripheral neuropathy with Gabapentin, and that the dose had been increased over the years.  He currently experienced weakness, stiffness, numbness, pain, and impaired coordination in both feet.  He walked with a cane and used diabetic shoes.  He would lose his balance.  He experienced tingling and numbness at the tips of his fingers.  Motor examination revealed no focal abnormalities in the upper or lower extremities.  There was decreased sensation to light touch in both the upper and lower extremities.  Position sense was normal in the upper extremities but was decreased in the lower extremities.  The affected nerve in the upper extremities was the median nerve, and in the lower extremities, the small distal nerve fibers.  Detailed reflex examination revealed 2+ reflexes in the bilateral upper and lower extremities.  There was no evidence of muscle atrophy, abnormal muscle tone or bulk, or any abnormal movements.  The diagnosis was peripheral neuropathy in the bilateral upper and lower extremities.  There was nerve dysfunction in the way of neuralgia, though there was no paralysis or neuritis.  The peripheral neuropathy had severe affects on his ability to complete chores, to shop, to exercise, to play sports, to recreate, to bathe, and to groom himself.  

VA treatment records reflect that in February 2007, neurological examination showed absent monofilament testing of the legs.  There was no clubbing, cyanosis, or edema.  In June 2007, physical examination showed trace bilateral pedal edema, and +2 pulses in all extremities.  In January 2008, the Veteran reported trying a new medication to better control his neuropathy symptoms.  Examination showed preserved reflexes and diffuse loss of strength throughout that was mild in degree, or 2/2.  There was diffuse sensory loss.  In April 2009, the Veteran complained that he had constant pain in his legs.  He walked from his home to town several times per day and tried to not use his cane, though he struggled with balance.  Physical examination noted very poor bilateral grip strength, though effort was questionable.  Reflexes were trace and symmetrical.  There was absent vibration sensation below the knees, bilaterally.  In June 2009, the Veteran was hospitalized for severe pain in his legs and feet, as well as numbness in his arms and legs.  He was on the highest dose of medication to treat his symptoms. 

On September 2010 VA TDIU examination, the Veteran's peripheral neuropathy was assessed as having become progressively worse, with burning at the soles of the feet and paresthesias from the knee to the dorsum of the feet.  There was mild paresthesias of the hands causing the Veteran to lose light touch sensation and to drop small objects.  He had lost position sense in  the lower extremities necessitating the use of a walker.  Physical examination revealed mild decreased light touch sensation in the hands and moderately decreased vibration sense in the tip of the fingers.  There was an absence of light touch sensation in the feet and ankles and only minimal appreciation of light touch in the groins and mid-shins.  There was decreased vibration sense in the fingers and absent vibration sense in the toes.  The diagnosis was mild peripheral neuropathy of the hands and severe peripheral neuropathy of the lower extremities.  

In this case, with regard to peripheral neuropathy of the bilateral lower extremities, the Board finds that in resolving the benefit of the doubt in favor of the Veteran, and in light of his competent and consistent testimony that he has experienced severe bilateral foot pain and numbness such that he cannot drive or complete most activities of daily living without the use of a walker, the Board finds that a 30 percent rating for severe peripheral neuropathy of the bilateral extremities is warranted throughout the pendency of the appeal.  In that regard, the evidence demonstrates that the Veteran has used a walker due to lack of positional balance related to his peripheral neuropathy for many years.  He has reported that he loses his balance and has fallen due to the numbness and pain in the lower extremities.  The degree of his bilateral lower extremity pain has been so severe as to cause him to be hospitalized in 2009, and to have remained on the strongest dosage of medication possible to treat his symptoms prior to and since that hospitalization.  Further, VA examinations have shown consistent findings of diminished sensation in the lower extremities with loss of positional sense.  For these reasons, and because it appears that the symptoms that the Veteran has experienced in his lower extremities has remained severe throughout the appeal period, without an indication of a marked increase at any given time, it appears that a 30 percent rating is appropriate throughout the pendency of the appeal.  However, a higher 40 percent rating for complete paralysis of the internal popliteal nerve is not warranted in this case, as the evidence does not show that the Veteran has suffered from lost plantar flexion or abduction, in inability to separate the toes, or neurological lesions.  

With regard to the peripheral neuropathy of the bilateral upper extremities, the Board finds that a rating in excess of 10 percent is not warranted.  In reviewing the evidence of record, it appears that the Veteran's primary neurological manifestations in the upper extremities has been that of numbness and tingling.  Such complaints have been objectively shown on VA examination and in the VA treatment records as diminished sensation to pinprick testing, primarily sensory in nature.  There has not been evidence of muscle atrophy or trophic changes in the upper extremities.  The Veteran has reported that he has a tendency to drop small items due to the tingling and numbness in the upper extremities, however, his peripheral neuropathy has not been diagnosed as anything other than mild in degree.  Whereas the Veteran has struggled with balance due to the severity of the neuropathy of the lower extremities, throughout the pendency of the appeal, he has not had such severe complaints related to the upper extremities.  Manifestations of a primarily sensory neurological disability would warrant no higher than a 10 percent rating.  Thus, the Board finds that higher ratings for the bilateral upper extremities is not warranted.

With regard to his diabetic retinopathy with bilateral cataracts, the Veteran is currently rated under Diagnostic Code 6078, which pertains to impairment of visual acuity.  DC 6006 is also pertinent to the analysis, and pertains to retinitis.  The Rating Schedule does not contain a specific diagnostic code for diabetic retinopathy.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2009).  In this case, the Board finds that 38 C.F.R. § 4.84, DC 6006, which pertains to retinitis, is the most closely analogous diagnostic code.  Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, DCs 6000-6009.  Diagnostic Code 6028, which pertains to cataracts, senile and others, are to be rated based upon impairment of visual acuity and aphakia.  38 C.F.R. § 4.84a, DC 6028.

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).  

During the pendency of the appeal, the criteria for rating eye disabilities changed.  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008). 

VA treatment records reflect that in March 2005, corrected vision was 20/20, bilaterally.  Examination resulted in the diagnosis of red eye, dry eye secondary to meibomian gland dysfunction, early cataracts, and diabetes mellitus with retinopathy.  The Veteran was counseled to bring his blood sugars under better control.  In September 2006, diabetic retinal examination was normal with no evidence of diabetic retinopathy.  His fluctuation of visual acuity was explained as related to poor glycemic control.  Corrected visual acuity was 20/60 in the right eye, and 20/40 in the left eye.  Refraction was assessed as being better than the Veteran's last two visits.  

On September 2007 VA diabetic eye examination, it was noted that the Veteran had not been previously diagnosed with diabetic retinopathy.  He had not had any ocular treatments.  His symptoms included pain and crusting, as well as blurred vision.  Corrected visual acuity was 20/40, bilaterally.  There was evidence of cataracts.  The examiner commented that clinical testing was markedly restricted, bilaterally.  There were no physical findings to explain the constriction which suggested questionable reliability from  the Veteran.  Ocular examination resulted in the diagnosis of mild non-proliferative diabetic retinopathy of the left eye.  There were visually significant cataracts, bilaterally, that may have been related to his diabetes mellitus.  Though there was evidence of visual field loss on examination, the reason for the loss was too unclear to relate it to the Veteran's diabetes mellitus. 

VA treatment records reflect that in December 2007, corrected visual acuity was 20/40, bilaterally.  Ocular examination showed the presence of macular edema as had been seen in the past.  He was prescribed medication to treat the inflammation.  His acuity was better than it had been.  There was no evidence of diabetic retinopathy.  

On December 2008 VA eye examination, the Veteran reported that his current symptoms included burning and stinging of the eyes.  He also had blurred vision.  There were no episodes of incapacitation.  Corrected visual acuity was 20/30 in the right eye and 20/50 in the left eye.  Ocular examination showed the presence of cataracts, bilaterally.  It was determined to be unclear whether the Veteran's cataracts were in fact related to his diabetes mellitus.  There was also evidence of diabetic retinopathy, bilaterally.  The diabetic retinopathy resulted in decreased visual acuity.  

In this case, the Board finds that a rating in excess of 10 percent for the diabetic eye disability is not warranted.  At no time has the Veteran's corrected visual acuity been found to be 20/70 in one eye and 20/50 in the other eye.  Thus, a 20 percent rating is not appropriate.  Further, although the Veteran has at various times been found to have diabetic retinopathy, those intermittent diagnoses have been no more than mild in degree and active diabetic retinopathy has not been specifically diagnosed such that a separate 10 percent rating would be warranted.  To that extent, on December 2008 VA examination, his diabetic retinopathy was determined to primarily result in decreased visual acuity, for which he is currently compensated.  Because an active disease process has not been shown, a separate rating for active retinopathy is not warranted, and the primary symptom of his diabetic eye complications, that of impairment of visual acuity, is accounted for in his current rating.  Nor is there evidence of aphakia or incapacitating episodes, bed rest that has been prescribed by a physician, due to the eye disability.  

The Board notes the Veteran's contentions that his erectile dysfunction is secondary to his service-connected diabetes mellitus and thus would also warrant a compensable rating.  However, as stated on August 2007 VA examination, that condition has not been medically related to his diabetes mellitus.  Significantly, however, a separate compensable rating would not be warranted for that condition, as it has not been shown that his erectile dysfunction has resulted in a penile deformity.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  Further, although the September 2010 VA examiner stated that the Veteran's service-connected amputation of the great toe was a residual of his diabetes, such is error.  Upon review of the record, it is clear that the Veteran's greet toe was amputated at least two decades prior to his diagnosis of diabetes mellitus and has not been shown by the evidence to be related to his diabetes mellitus.  Further, to the extent that the examiner stated that the Veteran's tinea cruris is related to his diabetes, the rationale for that conclusion was not explained, nor does the medical evidence otherwise indicate that his tinea cruris is related to his diabetes mellitus.  To that extent, similarly to his claimed erectile dysfunction, even if the condition was related to his diabetes mellitus, a separate compensable rating would not be warranted under the rating schedule, and thus the addition of that disability to his list of diabetes-related complications would not aid the Veteran is receiving a higher rating.  Specifically, the condition was not shown to cover at least five percent of the affected area or the body and to require corticosteroids or other immunosuppressive therapy for treatment.  38 C.F.R. § 4.118, DC 7813 (2008 & 2010).

III.  Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus and resulting complications with the established criteria found in the rating schedule.  The Board finds that the Veteran's diabetes mellitus and resulting complications is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his diabetes mellitus and resulting complications that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's diabetes mellitus and resulting complications may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran was granted a TDIU in December 2010, effective September 13, 2010, and thus, entitlement to such for that period is no longer an issue before the Board.  With regard to entitlement to a TDIU prior to September 13, 2010, the issue is remanded to RO for further development and therefore an analysis of that issue is not presently before the Board. 

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in deciding the claim with the benefit of the doubt on the side of the Veteran, further entitlement to staged ratings has not been shown.


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for coronary artery disease is granted. 

An increased rating of 60 percent for diabetes mellitus is granted.

For the period from April 21, 2005, to September 12, 2010, an increased 30 percent rating for peripheral neuropathy of the right lower extremity, is granted.

For the period from April 21, 2005, to September 12, 2010, an increased 30 percent rating for peripheral neuropathy of the left lower extremity, is granted.

Since September 13, 2010, a rating in excess of 30 percent for peripheral neuropathy of the right lower extremity, is denied.

Since September 13, 2010, a rating in excess of 30 percent for peripheral neuropathy of the left lower extremity, is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, is denied.

A rating in excess of 10 percent for diabetic retinopathy with cataracts is denied.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for a TDIU prior to September 13, 2010.

First, a review of the claims file does not reflect that the Veteran has received proper notification of the elements necessary to substantiate a claim for a TDIU.  Although notice has been provided to the Veteran with regard to his increased rating claims, notice specifically addressing the criteria necessary to substantiate a TDIU claim has not been provided.  Thus, such notice should be provided on remand.    

Next, total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

By this decision, the Board has granted service connection for coronary artery disease.  The Board has also granted increased ratings for the Veteran's diabetes mellitus and for his peripheral neuropathy of the bilateral lower extremities.  Both of those decisions affect the Veteran's percentage requirements prior to September 13, 2010, and may affect his entitlement to a TDIU prior to that date.  Thus, a remand is necessary in order for a VA examiner to provide an opinion as to whether the Veteran's service-connected disabilities prior to that date caused him to be unemployable, as no such opinion has yet been obtained.  Thus, the Board must remand this matter to afford the Veteran a VA examination to address whether, for the period prior to September 13, 2010, it was at least as likely as not that the Veteran's service-connected disabilities alone rendered him unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 5103A; Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. Brown, 7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice with regard to the elements necessary to substantiate a claim for TDIU in accordance with 38 C.F.R. § 3.340.

2.  Schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his unemployability prior to September 13, 2010.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability prior to that date.  The examiner should opine as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (diabetes mellitus, peripheral neuropathy of the left and right lower extremities, peripheral neuropathy of the left and right upper extremities, PTSD, epidermophytosis of the feet, amputation of the right great toe, diabetic retinopathy with cataracts, coronary artery disease, and cardiomegaly), without consideration of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.  The examiner should review the claims folder and the examination report should indicate that review.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for TDIU prior to September 13, 2010.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for  further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. T he purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


